DETAILED ACTION
Election/Restrictions
Claims 1-18 are allowable. 
The restriction requirement among Inventions I-II as set forth in the Office action mailed on 17 November, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. However, as no withdrawn claims require all the limitations of the allowable claims, no claims are rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application is in condition for allowance except for the presence of claims 19-20, nonelected without traverse. These claims are hereby CANCELLED.  
Allowable Subject Matter
Claims 1-18 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a plenoptic endoscope comprising: 
a fiber bundle having plural fiber optic strands, a distal end configured to receive light from a target object, and a proximal end, 
an imager coupled to the proximal end of the fiber bundle, 
plural lenses between the proximal end of the fiber bundle and the imager, the lenses forming an array that receives and directs light from the plural fiber optic strands to the imager, 
the plural lenses and imager together forming a plenoptic camera. 
Chen et al. (WO2018033775A1) teaches the above, except for that the plural lenses and imager together form a plenoptic camera. Instead, Chen teaches that a different set of lenses, together with the imager and fiber bundle, form a plenoptic camera. 
Gmeiner et al. (US PGPUB 2018/0344130) teaches the above, except for that the plural lenses and imager together form a plenoptic camera. Instead, Gmeiner teaches that a different set of lenses, together with the imager and fiber bundle, form a plenoptic camera. 
There is no reason or suggestion provided in the prior art to modify the above art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gmeiner et al. (US PGPUB 2018/0344130)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795